DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/29/2022.  These drawings are acceptable.

Specification
The substitute specification filed 8/29/2022 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2020/0346519) in view of a second embodiment of Haupt and Kettner (US 5,907,954).
In re claim 1, Haupt discloses a Heating, Ventilation, and Air-Conditioning unit for a vehicle ({0002]) comprising:
a housing (FIG. 15: 212);
a first inlet (FIG. 16: 226) provided in the housing (226 in 212) for enabling a first airflow into the housing (([0075]);
a second inlet (227) provided in the housing (227 in 212) for enabling a second airflow into the housing ({0076]);
 	at least one first flap (240, 242 and 250, 252) having a first door (240, 242) and a second door (250, 252), attached to the first inlet (FIG. 16),
 	wherein the first door is angularly movable (via 241) with respect to the second door (FIG. 16-21) and adapted to move between a first position (FIG. 19: position of 240, 242) and a second position (FIG. 16: position of 240, 242) to open (FIG. 19: 240, 242 opens 226) and close (FIG. 16: position where 248 meets 224) the first inlet respectively,
 	wherein the second door is angularly movable (via 251) with respect to the first door (FIG. 16-21) and adapted to move between the first position (FIG. 19: position of 250, 252)...
 	at least one third door (260, 262) rotatably connected (via 261) in the second inlet (FIG. 16),
 	wherein the at least one third door is movable (via 261) between a closed position (FIG. 16: position of 260, 262) where the second inlet is closed (227 closed by 260, 262) and an
at least partially open position (FIG. 17: position of 260, 262) where the second inlet is partially open ([0076]; FIG. 17: 227 opened by 260, 262).
 	Haupt lacks: 
 	wherein the second door is ... adapted to move between the first position and a third position to open and close air passage between the first inlet and the second inlet.
 	 A second embodiment of Haupt teaches an analogous housing (FIG. 10: 112) for a Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) with first (126) and second (124) inlets for enabling a first and second airflow into the housing (FIG. 11: arrows) with a first flap (141, 151) having a first door (140, 142) and a second door (150, 152). The first door being angularly movable (via 141) with respect to the second door and adapted to move between a first position (FIG. 11: position of 140, 142) and a second position (FIG. 10: position of 140, 142) to open (FIG. 11) and close (FIG. 10) a first inlet (126) respectively. The second door is angularly movable (via 151) with respect to the first door and adapted to move between the first position (FIG. 13) and a third position (FIG. 11: position of 150, 152) to open and close air passage between the first inlet and the second inlet ([0070]; FIG. 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of the first embodiment of Haupt such that it can move to a third position to open and close air passage between the first inlet and the second inlet, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt). 
Such a modification would yield the second door of Haupt to be “angularly movable with respect to the first door and adapted to move between the first position and a third position to open and close air passage between the first inlet and the second inlet.”
 	Haupt also lacks: 
 	wherein an angle of opening of the at least one third door is based on a humidity of the recirculation airflow to adjust an amount of the recirculation airflow into the housing.
 	Kettner teaches an air conditioning system comprising a first inlet (Fig. 1, at 2) for enabling a fresh airflow into a housing 1; a second inlet (Fig. 1, at 3) for enabling recirculation airflow into the housing 1; at least one door 3 rotatably connected in the second inlet (Fig. 1); wherein an angle of opening of he at least one door 3 is based on a humidity of the recirculation airflow (sensed by humidity sensor 3b, Fig. 1) to adjust an amount of the recirculation airflow into the housing 1 (col. 2, lines 3-10, line 63-67, col. 3, lines 1-17). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the HVAC unit of Haupt to include wherein an angle of opening of the at least one third door is based on a humidity of the recirculation airflow to adjust an amount of the recirculation airflow into the housing as taught by Kettner in order to feed HVAC unit with an automatically controlled mixture of air which has the most favorable condition of energy (Kettner, col. 1, lines 41-43).
 	In re claim 2, Haupt discloses wherein the first door and the second door are barrel doors ([0078]) that have a same axis of rotation ([0077]).
 In re claim 4, Haupt discloses wherein the movement of the at least one third door is based on humidity level of passenger's cabin of the vehicle ([0081]; [0088]).
In re claim 5, Haupt discloses wherein the first door of the at least one first flap is in the second position (FIG. 26: position of 240, 242) and the at least one third door is in the open position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a recirculation air mode ([0091]).
In re claim 6, Haupt discloses wherein the first door of the at least one first flap is in the first position (FIG. 19: position of 240, 242) and the at last one third door is in the closed position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a fresh air mode ([0083]).
In re claim 7, Haupt discloses wherein the first door of at least one first flap is in the first position (FIG. 18: position of 240, 242), the second door of the at least one first flap is in a position (position of 250, 252) and the at least one third door is in a partially open position (position of 260, 262) when the Heating, Ventilation, and Air-Conditioning unit defines a partial- recirculation air mode ([0081]).
 	Haupt lacks:
 	 ...the second door of the at least one first flap is in the third position.
 	A second embodiment of Haupt for an analogous Heating, Ventilation, and Air- Conditioning unit for a vehicle ([0002]) teaches wherein the first door (FIG. 11: 140, 142) of at least one first flap (141, 151) is in the first position (FIG. 11: position of 140, 142), the second door (150, 152) of the at least one first flap is in the third position (FIG. 11: position of 150, 152) and the second inlet is partially open when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode ([0070]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of Haupt such that it can be angularly movable to a third position for a partial-recirculation air mode, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt).
Such a modification yields “wherein the first door of at least one first flap is in the first position, the second door of the at least one first flap is in the third position and the at least one third door is in a partially open position when the Heating, Ventilation, and Air-Conditioning unit defines a partial-recirculation air mode.”
 	In re claim 8, Haupt discloses wherein the first door and the second door of the at least one first flap overlap (FIG. 19: 250, 252 and 240, 242 overlap) with each other when both the first door and the second door of the at least one first flap are in the first position (position of 250, 252 and 240, 242).
 	In re claim 9, Haupt lacks:
 	wherein the angular movement of the at least one first flap is based on a temperature of
the atmospheric air.
 	Kettner teaches an Air-Conditioning unit for a vehicle (col. 1, lines 7-10) with a housing (FIG. 1: 1), a first inlet (FIG. 1: at 2) for enabling a first airflow into the housing 1 (Fig. 1), a second inlet (Fig. 1, at 3) for enabling a second airflow into the housing 1 (Fig. 1), and a first flap 2 for controlling the first airflow into the housing 1 (Fig. 1) and another door
3 for controlling the second airflow into the housing 1 (Fig. 1). Wherein first flap 2 is angularly moveable (Fig. 1, flap 2 is controlled by controller 7) based on a temperature of the atmospheric air (sensed by temperature sensor 2a, Fig. 1, col. 2, lines 3-10, line 63-67, col. 3, lines 1-17). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the HVAC unit of Haupt to include 
a temperature sensor for sensing the temperature of the atmospheric air to control the angular movement of the first flap, as taught by Kettner in order to feed AC unit with an automatically controlled mixture of air which has the most favorable condition of energy (Kettner, col. 1, lines 41-43).
 	Such a modification yields “wherein the angular movement of the at least one first flap is based on a temperature of the atmospheric air.”
 	In re claim 10, Haupt discloses wherein the second inlet is juxtaposed to the first inlet (FIG. 16: 227 is juxtaposed to 226).
 	In re claim 11, Haupt discloses a blower (FIG. 16: 229) adapted to receive air from at least one of the first inlet and the second inlet ({0005]).
Claim 3 is rejected under 35 U.S.C. 163 as being unpatentable over Haupt et al. (US 2020/0346319) in view of a second embodiment of Haupt and Kettner (US 5,907,954) as applied to claim 1 as above, and further in view of Clemence et al. (US 2014/0065843). 
 	In re claim 3, Haupt lacks: wherein the at least one third door is a butterfly door. Clemence teaches an analogous door (FIG. 2: 72) for a second inlet (38), which is a recirculation air inlet ([0024]), wherein the door is a butterfly door ([0032]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the third door of Haupt such that it is a butterfly door, as taught by Clemence, because this type of door can be moved between a fresh air mode, a recirculating air mode, and a partial recirculation mode (Abstract of Clemence).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2020/0346519) in view of a second embodiment of Haupt,  Hirata (US 2019/0061469) and Kettner (US 5,907,954).
 	In re claim 12, Haupt discloses a vehicle ([0002]) comprising: 
 A Heating, Ventilation, and Air-Conditioning (HVAC) unit ([0002]) comprising: 
a housing (FIG. 15: 212); 
a first inlet (FIG. 16: 226) provided in the housing (226 in 212) for enabling a first airflow into the housing (([0075]);
a second inlet (227) provided in the housing (227 in 212) for enabling a second airflow into the housing ([0076]); 
at least one first flap (240, 242 and 250, 252) having a first door (240, 242) and a second door (250, 252), attached to the first inlet (FIG. 16);
wherein the first door is angularly movable (via 241) with respect to the second door (FIG. 16-21) and adapted to move between a first position (FIG. 19: position of 240, 242) and a second position (FIG. 16: position of 240, 242) to open (FIG. 19: 240, 242 opens 226) and close (FIG. 16: position where 248 meets 224) the first inlet respectively, o wherein the second door is angularly movable (via 251) with respect to the first door (FIG. 16-21) and adapted to move between the first position (FIG. 19: position of 250, 252) ... 
at least one third door (260, 262) rotatably connected (via 261) in the second inlet (FIG. 16), 
wherein the at least one third door is movable (via 261) between a closed position (FIG. 16: position of 260, 262) where the second inlet is closed (227 closed by 260, 262) and an at least partially open position (FIG. 17: position of 260, 262) where the second inlet is partially open ({0076]; FIG. 17: 227 opened by 260, 262).
Haupt lacks: 
wherein the second door is ... adapted to move between the first position and a third position to open and close air passage between the first inlet and the second inlet;
a humidity sensor adapted to measure humidity level of the vehicle compartment;
a temperature sensor adapted to measure temperature of the atmospheric air.
A second embodiment of Haupt teaches an analogous housing (FIG. 10: 112) for a Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0002]) with first (126) and second (124) inlets for enabling a first and second airflow into the housing (FIG. 11: arrows) with a first flap (141, 151) having a first door (140, 142) and a second door (150, 152). The first door being angularly movable (via 141) with respect to the second door and adapted to move between a first position (FIG. 11: position of 140, 142) and a second position (FIG. 10: position of 140, 142) to open (FIG. 11) and close (FIG. 10) a first inlet (126) respectively. The second door is angularly movable (via 151) with respect to the first door and adapted to move between the first position (FIG. 13) and a third position (FIG. 11: position of 150, 152) to open and close air passage between the first inlet and the second inlet ([0070]; FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the second door of the first embodiment of Haupt such that it can move to a third position to open and close air passage between the first inlet and the second, as taught by the second embodiment of Haupt, because this position of the second door provides for a reduced flow cross-section into the fresh air inlet for accommodating the increasing ram air pressure while also blocking the flow of the fresh air from back-flowing into the recirculation inlet ([0070] of Haupt).
Such a modification would yield the second door of Haupt to be “angularly movable with respect to the first door and adapted to move between the first position and a third position to open and close air passage between the first inlet and the second inlet.”
Additionally, Hirata teaches an analogous Heating, Ventilation, and Air-Conditioning unit for a vehicle ([0025]) with a housing (FIG. 1: 1), a first inlet (FIG. 2: 201) for enabling a first airflow into the housing (([0033]), a second inlet (202) for enabling a second airflow into the housing ((0033]), and a first flap (23) for controlling the first airflow into the housing ([0036]) and another door (24) for controlling the second airflow into the housing ([0036])). A controller (10) is used to control the first flap and other door to set different air intake modes ([0050- 0051]), which include a fresh air mode (FIG. 4), a recirculation mode (FIG. 5), and partial- recirculation mode (FIG. 6). To do this, the controller receives control signals from an outside- air sensor (102) and a humidity sensor (104). The outside-air sensor is configured to detect an outside-air temperature ((0047]) and the humidity sensor is configured to detect a relative humidity in the vehicle compartment ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HVAC unit of Haupt such that it includes a humidity sensor adapted to measure humidity level of the vehicle compartment and a temperature sensor adapted to measure temperature of the atmospheric air, as taught by Hirata, because both of these sensors can be used to determine a heat load in air conditioning for the vehicle compartment in order to set the different air intake modes ([0051] of Hirata).
Such a modification would yield the HVAC unit of Haupt to comprise “a humidity sensor adapted to measure humidity level of the vehicle compartment’ and “a temperature sensor adapted to measure temperature of the atmospheric air.”
 	Haupt also lacks: 
 	wherein an angle of opening of the at least one third door is based on a humidity of the recirculation airflow to adjust an amount of the recirculation airflow into the housing.
 	Kettner teaches an air conditioning system comprising a first inlet (Fig. 1, at 2) for enabling a fresh airflow into a housing 1; a second inlet (Fig. 1, at 3) for enabling recirculation airflow into the housing 1; at least one door 3 rotatably connected in the second inlet (Fig. 1); wherein an angle of opening of he at least one door 3 is based on a humidity of the recirculation airflow (sensed by humidity sensor 3b, Fig. 1) to adjust an amount of the recirculation airflow into the housing 1 (col. 2, lines 3-10, line 63-67, col. 3, lines 1-17). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the HVAC unit of Haupt to include wherein an angle of opening of the at least one third door is based on a humidity of the recirculation airflow to adjust an amount of the recirculation airflow into the housing as taught by Kettner in order to feed HVAC unit with an automatically controlled mixture of air which has the most favorable condition of energy (Kettner, col. 1, lines 41-43).
In re claim 13, Haupt discloses an electronic control unit (ECU) adapted to receive the humidity ... and dynamically control the at least one first flap and the at least one third door.
Haupt lacks:
an electronic control unit (ECU) adapted to receive the humidity and temperature from the respective humidity sensor and temperature sensor and dynamically control the at least one first flap and the at least one third door.
Hirata teaches an analogous HVAC unit with a controller (10) adapted to receive the humidity ([0047]) and temperature ([0047]) from the respective humidity sensor (104) and temperature sensor (102) and dynamically control the at least one first flap and the at least one third door ([0050]; via 31 and 32 of 30) based on set air intake modes (FIG. 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU of Haupt such that it receives the humidity and
temperature from the respective humidity sensor and temperature sensor to dynamically control the at least one first flap and the at least one third door, as taught by Hirata, because both of these sensors can be used as control signals to selectively set the different air intake modes by the ECU ([0051] of Hirata).
Such a modification would yield the ECU of Haupt “adapted to receive the humidity and temperature from the respective humidity sensor and temperature sensor and dynamically control the at least one first flap and the at least one third door.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY